[Translation] Filing Document: SECURITIES REGISTRATION STATEMENT To be Filed with: Director of Kanto Local Finance Bureau Filing Date: March 31, 2015 Name of the Registrant Fund: PUTNAM GLOBAL INCOME TRUST Name and Official Title of Jonathan S. Horwitz Representative of Trust: Executive Vice President, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-Law Address or Place of Business: Marunouchi Park Building 6-1, Marunouchi 2-chomeChiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chomeChiyoda-ku, Tokyo Phone Number: 03-6212-8316 Name of the Fund Making Public PUTNAM GLOBAL INCOME TRUST Offering or Sale of Foreign Investment Fund Securities: Aggregate Amount of Up to 1,247 million U.S. dollars Foreign Investment Fund Securities (approximately 147.5 billion) to be Publicly Offered or Sold: Note: U.S. dollar amount (hereinafter referred to as “dollar” or “$”) is translated into Japanese Yen at the rate of $l.00 ¥118.25, the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on January 30, 2015. Places where a copy of this Securities Registration Statement is available for Public Inspection: Not applicable. - 2 - PART I. INFORMATION CONCERNING SECURITIES 1. NAME OF FUND: PUTNAM GLOBAL INCOME TRUST (hereinafter referred to as the “Fund”) 2. NATURE OF FOREIGN Eight classes of shares (Class A shares, INVESTMENT FUND SECU- Class B shares, Class C shares, Class M RITIES CERTIFICATES: shares, Class R shares, Class R5 shares, Class R6 shares and Class Y shares) Registered shares of beneficial interest without par value In Japan, only Class M Shares (hereinafter referred to as the “Shares”) are available for public offering. As to the Shares, there are no credit ratings which have been provided or made available for inspection by any credit-rating firm due to the request from the issuer of the Fund, or which are to be provided or made available for inspection by any credit-rating firm due to the request from the issuer of the Fund. The Shares are an additional offering type. 3. TOTAL AMOUNT OF Up to 1,247 million U.S. dollars ISSUE (OFFERING) PRICE: (approximately ¥147.5 billion) Note 1: Dollar amount is translated for convenience at the rate of $1.00 ¥118.25 (the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on January 30, 2015). The same applies hereinafter unless otherwise indicated. . Note 2: In this document, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total” column is not equal to the actual aggregate amount. Also, when necessary, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and otherwise rounding down. As a result, in this document, there are cases in which Japanese yen figures for the same information differ from each other. 4. ISSUE (OFFERING) PRICE: The net asset value per Share next calculated on a Fund Business Day after the application for purchase is received by the Fund. Investors can inquire of Mitsubishi UFJ Morgan Stanley Securities Co., Ltd. at the address described in Section 8 below about the issue price. Note: A “Fund Business Day” means a day on which the New York Stock Exchange is open for business. 5. SALES CHARGE: The “public offering price” means the amount calculated by dividing the net asset value by (1-0.0325) and rounding to two decimal places. The sales charge in Japan is 3.24% (3% before - 3 - consumption tax) of the amount obtained by deduction of the amount equivalent to 3% of the public offering price from such price (hereinafter referred to as the “Sales Price”). The amount (understood to be 0.25% of net asset value), which is over the net asset value, of the Sales Price shall be retained by Putnam Retail Management Limited Partnership (hereinafter referred to as “Putnam Retail Management”), the Principal Underwriter of the Fund. 6. MINIMUM AMOUNT OR The minimum amount for purchase of Shares is NUMBER OF SHARES 300 shares, in integral multiples of 100 shares, FOR SUBSCRIPTION: for the initial subscription and 100 Shares, in integral multiples of 100 Shares, for any subsequent subscription. Provided, however, even in the case of the subsequent subscription, a Shareholder is required to hold 300 Shares or more after the subscription. 7. PERIOD OF SUBSCRIPTION: From: April 1, 2015 (Wednesday) To: March 31, 2016 (Thursday) Provided that the subscription is handled only on a Fund Business Day and a business day when financial instruments companies are open for business in Japan. 8. PLACE OF SUBSCRIPTION: Mitsubishi UFJ Morgan Stanley Securities Co., Ltd. (hereinafter referred to as “Mitsubishi UFJ Morgan Stanley” or the “Distributor”) 5-2, Marunouchi 2-chome, Chiyoda-ku, Tokyo Home page URL: http://www.sc.mugc.jp/ Note : The subscription is handled at the head office and the branch offices in Japan of the Distributor. 9. DATE OF PAYMENT: Investors shall pay the issue price and sales charge to Mitsubishi UFJ Morgan Stanley within four business days in Japan from the day when Mitsubishi UFJ Morgan Stanley confirms the execution of the order (the “Trade Day”). The total issue price for each date of subscription (the “Application Day”) will be transferred by Mitsubishi UFJ Morgan Stanley to the account of Putnam Retail Management within three Fund Business Days (hereinafter referred to as “Payment Date”) from (and including) the Application Day. 10. PLACE OF PAYMENT: Mitsubishi UFJ Morgan Stanley 11. MATTERS REGARDING TRANSFER AGENT: Not Applicable - 4 - 12. MISCELLANEOUS: (A) DEPOSIT FOR SUBSCRIPTION: None (B) OUTLINE OF UNDERWRITING, ETC.: (1) Mitsubishi UFJ Morgan Stanley undertakes to make a public offering of Shares in accordance with an agreement dated November 21, 1997 with Putnam Retail Management in connection with the sale of the Shares in Japan. (2) During the public offering period, Mitsubishi UFJ Morgan Stanley will execute or forward the purchase orders and repurchase requests of the Shares received directly or indirectly through other sales and repurchase handling companies (hereinafter collectively referred to as “Sales Handling Company”) to the Fund. Note: “Sales Handling Company” means a financial instruments agent company and/or registration agent financial institution that shall conclude an agreement with the Distributor concerning agency business of shares of the Fund, act as agent for the Distributor for the subscription or repurchase of shares of the Fund from investors, and handle the business concerning receipt of subscription money from investors or the payment of repurchase proceeds to investors. (3) The Fund has appointed Mitsubishi UFJ Morgan Stanley as the Agent Company in Japan. Note: “The Agent Company” shall mean a financial instruments company which, under a contract made with a foreign issuer of investment securities, makes public the net asset value per Share and submits or forwards the financial reports or other documents to the Japan Securities Dealers Association (“JSDA”) and a Sales Handling Company rendering such other services. (C) METHOD OF SUBSCRIPTION: Investors who subscribe to Shares shall enter into an agreement concerning transactions of foreign securities with the Distributor or a Sales Handling Company. The Distributor or a Sales Handling Company shall provide to the investors a contract concerning a foreign securities transactions account and other prescribed agreements (hereinafter referred to as “Account Contract”) and the investors shall submit to the Distributor or a Sales Handling Company an application requesting the opening of a transactions account under the Account Contract. The subscription amount shall be paid in yen and the yen exchange rate shall be the exchange rate which shall be based on the foreign exchange rate quoted in the Tokyo Foreign Exchange Market on the Trade Day of each subscription and which shall be determined by such Distributor or Sales Handling Company. The subscription amount shall be paid in dollars to the account of Putnam Retail Management for the Fund by Mitsubishi UFJ Morgan Stanley on the Payment Date. (D) PERFORMANCE INFORMATION: The performance information below gives some indication of the risks associated with an investment in the Fund by showing the Fund’s performance year to year and over time. The bar chart shows calendar year returns and the average annual total return over the past 10 years for the fund’s class M shares. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember - 5 - that past performance is not necessarily an indication of future results. Monthly performance figures for the Fund are available at Putnam.com Best calendar quarter Q2 09: 16.92% Worst calendar quarter Q4 08: -10.03% Average Annual Total Returns After Sales Charges (for periods ending 12/31/14) Past 1 year Past 5 years Past 10 years Class M shares before taxes -1.25% 3.72% 4.42% Barclays Global Aggregate Bond Index (no 0.59% 2.65% 3.60% deduction for fees, expenses or taxes) (E) COSTS ASSOCIATED WITH AN INVESTOR’S INVESTMENT: The following table describes the fees and expenses an investor may pay if the investor buys and holds shares of the Fund. An investor may qualify for sales charge discounts if the investor and the investor’s family invest, or agree to invest in the future, at least $100,000 in class A shares (not available in Japan) or $50,000 in class M shares of Putnam funds. Shareholder Fees (fees paid directly from an investor’s investment) Class M Shares Maximum Sales Charge (Load) Imposed on Purchases 3.25% (as a percentage of the offering price) Maximum Deferred Sales Charge (Load) (as a percentage of the original purchase price or redemption 0.40%* proceeds, whichever is lower) * Applies only to certain redemptions of shares bought with no initial sales charge outside of Japan. Annual fund operating expenses (expenses an investor pays each year as a percentage of the value of the investor’s investment) Total annual Management Distribution and fund operating Share class fees service (12b-1) fees Other expenses expenses Class M 0.54% 0.50% 0.30% 1.34% - 6 - (F) EXAMPLE: The following hypothetical example is intended to help investors compare the cost of investing in the Fund with the cost of investing in other funds. It assumes that investors invest $10,000 in the Fund for the time periods indicated and then redeem all their shares at the end of those periods. It assumes a 5% return on an investor’s investment each year and that the Fund’s operating expenses remain the same. An investor’s actual costs may be higher or lower. 1 year 3 years 5 years 10 years Class M shares $457 $736 $1,035 $1,885 (G) PORTFOLIO TURNOVER: The Fund pays transaction-related costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the Fund’s shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect Fund performance. The Fund’s turnover rate in the most recent fiscal year was 295%. (H) OFFERINGS OTHER THAN IN JAPAN: Shares are simultaneously offered in the United States of America. - 7 - PART II. INFORMATION ON THE FUND I. DESCRIPTION OF THE FUND 1. NATURE OF THE FUND (A) Objectives and Basic Nature of the Fund: (1) NAME OF THE FUND Putnam Global Income Trust (the “Fund”) (2) GOAL The Fund seeks high current income. Preservation of capital and long-term total return are secondary objectives, but only to the extent consistent with the objective of seeking high current income. (3) Formation of the Fund: Putnam Global Income Trust is a Massachusetts business trust organized on June 30, 1986. A copy of the Amended and Restated Agreement and Declaration of Trust (the “Agreement and Declaration of Trust” or the “Declaration of Trust”), which is governed by Massachusetts law, is on file with the Secretary of The Commonwealth of Massachusetts. The Fund is an open-end non-diversified investment company with an unlimited number of authorized shares of beneficial interest. The Trustees may, without shareholder approval, create two or more series of shares representing separate investment portfolios. Any such series of shares may be divided without shareholder approval into two or more classes of shares having such preferences and special or relative rights and privileges as the Trustees determine. The Fund’s shares are not currently divided into series. Two or more classes of shares may also be combined without shareholder approval into a single class. Only the Fund’s class M shares are currently offered in Japan. Sales charges in the United States may differ. Japanese investors should rely on this Securities Registration Statement, and not any sales literature information provided for use by U.S. investors. The Fund also offers in the United States of America other classes of shares with different sales charges and expenses. Because of these different sales charges and expenses, the investment performance of the classes will vary. Each share has one vote, with fractional shares voting proportionally. Shares of all classes will vote together as a single class except when otherwise required by law or as determined by the Trustees. Shares are freely transferable, are entitled to dividends as declared by the Trustees, and, if the Fund were liquidated, would receive the net assets of the Fund. The Fund may suspend the sale of shares at any time and may refuse any order to purchase shares. Although the Fund is not required to hold annual meetings of its shareholders, shareholders holding at least 10% of the outstanding shares entitled to vote have the right to call a meeting to elect or remove Trustees, or to take other actions as provided in the Agreement and Declaration of Trust. If a shareholder owns fewer shares than the minimum set by the Trustees (presently 20 shares), the Fund may redeem the shareholder’s shares without the shareholder’s permission and send the shareholder the proceeds after providing the recordholder of these Fund shares with at least 60 days’ notice to obtain the minimum. To the extent permitted by applicable law, the Fund may also redeem shares if a shareholder owns more than a maximum amount set by the Trustees. There is presently no maximum, but the Trustees could set a maximum that would apply to both present and future shareholders. - 8 - (Note) The Putnam Funds’ Board of Trustees oversees the general conduct of the Fund’s business and represents the interests of the Putnam fund shareholders. At least 75% of the members of the Putnam Funds’ Board of Trustees are independent, which means they are not officers of the Fund or affiliated with the Investment Management Company. There is no limitation on the amount of the trust money. (4) Investments: For this non-diversified fund, the Fund invests mainly in bonds and securitized debt instruments (such as mortgage-backed investments) that are obligations of companies and governments worldwide; that are investment-grade in quality; and that have intermediate- to long-term maturities (three years or longer). The Fund may also invest in bonds that are below-investment-grade in quality (sometimes referred to as “junk bonds”). Putnam Investment Management, LLC (the "Investment Management Company"), may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The Fund typically uses to a significant extent derivatives, such as futures, options, certain non-U.S. currency transactions and swap contracts, for both hedging and non-hedging purposes. (5) Risks It is important to understand that investors can lose money by investing in the Fund. The value of bonds in the Fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention in the financial market, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. The risks associated with bond investments include interest rate risk, which means the value of the Fund’s investments is likely to fall if interest rates rise. Bond investments are also subject to credit risk, which is the risk that the issuer of a bond may default on payment of interest or principal. Interest rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds. Mortgage- and asset-backed investments, unlike traditional debt investments, are also subject to prepayment risk, which mean that they may increase in value less than other bonds when interest rates decline and decline in value more than other bonds when interest rates rise. The Investment Management Company may have to invest the proceeds from prepaid investments, including mortgage-backed investments, in other investments with less attractive terms and yields. The value of non-U.S. investments traded in non-U.S. currencies may be adversely impacted by fluctuations in exchange rates. Non-U.S. investments, particularly investments in emerging markets, may carry risks associated with potentially less stable economies or governments (such as the risk of seizure by a non-U.S. government, the imposition of currency or other restrictions, or high levels of inflation or deflation), and may be or become illiquid. The Fund’s “non-diversified” status, which means the Fund may invest a greater percentage of its assets in fewer issuers than a “diversified” fund, can increase the Fund’s vulnerability to adverse developments affecting a single industry or issuer, which may result in greater losses and volatility for the Fund. The Investment Management Company’s use of derivatives may increase these risks by increasing investment exposure (which may be considered leverage) or, in the case of many over-the-counter instruments, because of the potential inability to terminate - 9 - or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The Fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other U.S. government agency. (B) History of the Fund: June 30, 1986: Organization of the Fund as a Massachusetts business trust. Adoption of the Agreement and Declaration of Trust. February 24, 1987: Adoption of the Amended and Restated Agreement and Declaration of Trust. December 3, 1993: Adoption of the Amended and Restated Agreement and Declaration of Trust May 13, 2002: Adoption of the Amended and Restated Agreement and Declaration of Trust April 17, 2014: Adoption of the Amended and Restated Agreement and Declaration of Trust. - 10 - - 11 - (2) Outline of Agreements concluded between related parties of the Fund Name Role in Operation of Outline of Agreements, etc. Fund Putnam Investment Investment The Investment Management Company has Management, LLC Management entered into a Management Contract with the Company Fund dated February 27, 2014, under which it provides the Fund with investment management services and investment advisory services in relation to the Fund’s assets. Putnam Investments Sub-Investment The Sub-Investment Management Company Limited Management has entered into a Sub-Management Contract Company with the Investment Management Company dated February 27, 2014, under which it may manage a separate portion of the assets of the Fund as determined by the Investment Management Company from time to time, and, subject to the supervision of the Investment Management Company, it is responsible for making investment decisions for the portion of the assets of the Fund that it manages. Putnam Investor Investor Servicing The Investor Servicing Agent has entered Services, Inc. Agent into the Amended & Restated Investor Servicing Agreement –Open-End Funds with the Fund and with the Investment Management Company dated July 1, 2013, under which the Investor Servicing Agent provides all services required by the Fund in connection with the establishment, maintenance and recording of shareholder accounts, including without limitation all related tax and other reporting requirements, and the implementation of investment and redemption arrangements offered in connection with the sale of the Fund's shares. State Street Bank Custodian The Custodian has entered into the Master and Trust Company Custodian Agreement with the Fund as of January 1, 2007 (amended as of August 1, 2013), which sets out that the Custodian serves as custodian of the Fund’s assets. Sub-Accounting The Sub-Accounting Agent has entered into Agent the Master Sub-Accounting Services Agreement dated January 1, 2007(amended as of August 1, 2013) with the Investment Management Company, which sets out that the Sub-Accounting Agent provides certain fund accounting and recordkeeping services for the Fund's assets. Putnam Retail Principal Underwriter The Principal Underwriter has entered into Management the Amended and Restated Distributor's Limited Partnership Contract with the Fund as of July 1, 2013, under which the Principal Underwriter provides for the distribution of Fund - 12 - shares. Mitsubishi UFJ Agent Company The Agent Company has entered into the Morgan Stanley Agent Company Agreement with the Fund Securities Co., Ltd. dated November 5, 1997 with respect to Class M Shares of the Fund, under which it distributes prospectuses, makes public in Japan the daily net asset value per share of the Fund, and distributes any documents required to be prepared in accordance with the applicable laws and regulations of Japan. Distributor in Japan The Distributor in Japan has entered into the Japan Dealer Sales Contract with the Principal Underwriter with respect to Class M Shares of the Fund as of dated November 21, 1997, under which it forwards sales and repurchase orders in Japan to the Principal Underwriter. (3) The Trustees The Trustees are responsible for generally overseeing the conduct of the Fund’s business. The Fund’s Agreement and Declaration of Trust provides that they shall have all powers necessary or convenient to carry out that responsibility. The number of Trustees is fixed by the Trustees and may not be less than three. A Trustee may be elected either by the Trustees or by the shareholders. A Trustee may be removed (i) by vote of the holders of two-thirds of the outstanding shares at a meeting called for the purpose or (ii) by vote of two-thirds of the Trustees. Each Trustee elected by the Trustees or the shareholders shall serve until he or she retires, resigns, is removed, or dies or until the next meeting of shareholders called for the purpose of electing Trustees and until the election and qualification of his or her successor. The Trustees of the Fund are authorized by the Agreement and Declaration of Trust to issue shares of the Fund in one or more series, each series being preferred over all other series in respect of the assets allocated to that series within the meaning of the 1940 Act and shall represent a separate investment portfolio of the Fund. The Trustees may, without shareholder approval, divide the shares of any series into two or more classes, shares of each such class having such preferences and special or relative rights and privileges (including conversion rights, if any) as the Trustees may determine and as shall be set forth in the Bylaws. The Trustees may, without shareholder approval, from time to time divide or combine the shares of any series or class into a greater or lesser number without thereby changing the proportionate benefit interest in the series or class. The Trustee may also, without shareholder approval, from time to time combine shares or two or more classes of any series into a single class. The Fund's shares are not currently divided into series. Under the Agreement and Declaration of Trust, the shareholders shall have power, as and to the extent provided therein, to vote only (i) for the election of Trustees (ii) for the removal of Trustees (iii) with respect to any advisory and/or management services (iv) with respect to any termination of the Fund (v) with respect to certain amendments of the Agreement and Declaration of Trust, and (vi) with respect to such additional matters relating to the Fund as may be required by the Agreement and Declaration of Trust, the Bylaws of the Fund, or any registration of the Fund with the - 13 - United States Securities and Exchange Commission (the "SEC") (or any successor agency) or any state, or as the Trustees may consider necessary or desirable. Certain of the foregoing actions may, in addition, be taken by the Trustees without vote of the shareholders of the Fund. On any matter submitted to a vote of shareholders, all shares of the Fund then entitled to vote shall, except as otherwise provided in the Bylaws, be voted in the aggregate as a single class without regard to series or classes of shares, except (1) when required by the 1940 Act or when the Trustees shall have determined that the matter affects one or more series or classes of shares materially differently, shares shall be voted by individual series or class; and (2) when the Trustees have determined that the matter affects only the interests of one or more series or classes, only shareholders of such series or classes shall be entitled to vote thereon. There is no cumulative voting in the election of Trustees. Meetings of shareholders of any or all series of classes may be called by the Trustees from time to time for the purpose of taking action upon any matter requiring the vote or authority of the Shareholders of such series or classes as provided in the Agreement and Declaration of Trust or upon any other matter deemed by the Trustees to be necessary or desirable or, under certain circumstances, when requested in writing by the holder or holders of at 10% of the then outstanding shares of all series and classes entitled to vote at the meeting. Written notice of any meeting of shareholders must be given or caused to be given by the Trustees by mailing the notice at least seven days before the meeting, unless notice is waived. Thirty percent of shares entitled to vote on a particular matter is a quorum for the transaction of business on that matter at a shareholders’ meeting, except that where any provision of law or of the Agreement and Declaration of Trust or the Bylaws requires that holders of any series or class vote as an individual series or class, then thirty percent of the aggregate number of shares of that series or class of shares of the Fund that are entitled to vote are necessary to constitute a quorum for the transaction of business by that series or class. For the purpose of determining the shareholders of any class or series of shares who are entitled to vote or act at any meeting or any adjournment thereof, or who are entitled to receive payment of any dividend or other distribution, the Trustees (or their designees) are authorized to fix record dates, which may not be more than 90 days before the date of any meeting of shareholders or more than 60 days before the date of payment of any dividend or other distribution. The Trustees are authorized by the Agreement and Declaration of Trust to adopt Bylaws not inconsistent with the Agreement and Declaration of Trust providing for the conduct of the business of the Fund. The Bylaws contemplate that the Trustees shall elect a Chair of the Trustees, the President, the Treasurer, and the Clerk upon the occurrence of any vacancy in any such office, and that other officers, if any, may be elected or appointed by the Trustees at any time. The Bylaws may be amended or repealed, in whole or in part, by a majority of the Trustees then in office. Regular meetings of the Trustees may be held without call or notice at such places and at such times as the Trustees may from time to time determine, provided that notice of the first regular meeting following any such determination shall be given to absent Trustees. It shall be sufficient notice to a Trustee of a special meeting: (a) to send notice (i) by mail at least forty-eight hours before the meeting, (ii) by courier at least forty-eight hours before the meeting, (iii) by electronic mail (e-mail), facsimile or other electronic means at least twenty-four hours before the meeting; or (b) to give - 14 - notice to him or her in person or by telephone at least twenty-four hours before the meeting. At any meeting of the Trustees, a majority of the Trustees then in office shall constitute a quorum. Except as otherwise provided in the Agreement and Declaration of Trust or Bylaws, any action to be taken by the Trustees may be taken by a majority of the Trustees present at a meeting (a quorum being present), or by written consents of a majority of the Trustees then in office. Subject to a favorable Majority Shareholder Vote (as defined in the Agreement and Declaration of Trust) to the extent required by applicable law, the Trustees may, at any time and from time to time, contract for exclusive or nonexclusive advisory and/or management services with any corporation, trust, association, or other organization. The Agreement and Declaration of Trust contains provisions for the indemnification of Trustees, officers, and shareholders of the Fund under the circumstances and on the terms specified therein. The Fund or any series or class of any series may be terminated at any time (i) by the Trustees by written notice to the Shareholders of the Fund or to the Shareholders of the particular series or class, as the case may be, or (ii) by the affirmative vote of the lesser of (1) more than 50% of the outstanding Shares of each series or class entitled to vote, or (2) 67% or more of the Shares of each series or class entitled to vote and present at a meeting called for this purpose if more than 50% of the outstanding Shares of each series or class entitled to vote are present at the meeting in person or by proxy. The foregoing is a general summary of certain provisions of the Agreement and Declaration of Trust and Bylaws of the Trust, and is qualified in its entirety by reference to each of those documents. (4) Outline of the Investment Management Company a. Law of Place of Incorporation: The Investment Management Company is a limited liability company organized under the law of the State of Delaware on November 29, 2000. Its investment advisory business is regulated under the Investment Advisers Act of 1940, as amended. Under the Investment Advisers Act of 1940, an investment adviser means, with certain exceptions, any person who, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing, or selling securities, or who, for compensation and as part of a regular business, issues or promulgates analyses or reports concerning securities. Investment advisers under the Investment Advisers Act of 1940 generally may not conduct their business unless they are registered with the SEC. b. Outline of the Supervisory Authority: The Investment Management Company is registered as an investment adviser under the Investment Advisers Act of 1940. - 15 - c. Purpose of the Investment Management Company: The Investment Management Company’s primary business is investment management, which includes the buying, selling, exchanging and trading of securities of all descriptions on behalf of mutual funds in any part of the world. d. History of the Investment Management Company: The Investment Management Company is one of America's oldest and largest money management firms. The Investment Management Company’s staff of experienced portfolio managers and research analysts selects securities and constantly supervises the Fund's portfolio. By pooling an investor's money with that of other investors, a greater variety of securities can be purchased than would be the case individually; the resulting diversification helps reduce investment risk. The Investment Management Company has been managing mutual funds since 1937. Today, the Investment Management Company serves as the investment management company for the funds in the Putnam family, with over $85.2 billion in aggregate net asset value in nearly 4 million shareholder accounts as of January 31, 2015. An affiliate of the Investment Management Company, The Putnam Advisory Company, LLC, manages U.S. and non-U.S. institutional accounts and mutual funds. Another affiliate of the Investment Management Company, Putnam Investments Limited, provides a full range of international investment advisory services to institutional and retail clients. Another affiliate, Putnam Investor Services, Inc. provides shareholder services to the Putnam funds. Total assets under management of Putnam entities, including assets managed for mutual funds and other clients, are nearly $155 billion as of the end of January 2015. The Investment Management Company, the Principal Underwriter, the Sub-Investment Management Company and the Investor Servicing Agent are indirect subsidiaries of Putnam Investments, LLC, which is located at One Post Office Square, Boston, Massachusetts. Great-West Lifeco Inc., a financial services holding company with operations in Canada, the United States and Europe and a member of the Power Financial Corporation group of companies, owns a majority interest in Putnam Investments, LLC. Power Financial Corporation, a diversified management and holding company with direct and indirect interests in the financial services sector in Canada, the United States and Europe, is a subsidiary of Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. The Desmarais Family Residuary Trust, a trust established pursuant to the Last Will and Testament of the Honourable Paul G. Desmarais, directly and indirectly controls a majority of the voting shares of Power Corporation of Canada. e. Amount of Capital Stock of the Investment Management Company 1. Amount of Member’s Equity (as of the end of January, 2015) $39,341,613* † (approximately JPY 4.7 billion) 2. Record of Amount of Member’s Equity (for the past 5 years): Year Member’s Equity End of 2010 $82,851,104 End of 2011 $135,510,826 End of 2012 $21,073,034* End of 2013 $34,533,038 End of 2014 $34,342,303 * † - 16 - * Consists of all components of equity and Parent Company relationship. †
